Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 1 of 24 PageID #: 1837



                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF LOUISIANA
                                             MONROE DIVISION


   PEOPLE SOURCE STAFFING                                        CASE NO. 3:19-CV-00430
   PROFESSIONALS L L C

   VERSUS                                                        JUDGE TERRY A. DOUGHTY

   ANNA ROBERTSON ET AL                                          MAG. JUDGE KAYLA D. MCCLUSKY

                                             MEMORANDUM RULING

              Before the Court is a Motion for Summary Judgment [Doc. No. 94] filed by the Defendants,

   Anna Robertson (“Anna”), Will Source, Inc. (“Will Source”), Kathy Williamson (“Kathy”), and

   Wayne Williamson (“Wayne”) (collectively “Defendants”). An opposition was filed by Plaintiff,

   People Source Staffing Professionals, LLC (“People Source”) [Doc. No. 100] on April 9, 2021. A

   Reply and Motion to Strike [Doc. No. 102] was filed by Anna, Will Source, Kathy and Wayne on

   April 16, 2021. An Opposition to the Motion to Strike [Doc. No. 108] was filed by People Source

   on May 11, 2021.

              For the reasons set forth herein, Defendants’ Motion to Strike is GRANTED IN PART

   and DENIED IN PART.

              Also for the reasons set forth herein, Defendants’ Motion for Summary Judgment is

   GRANTED.

             I.       BACKGROUND AND PROCEDURAL HISTORY

              On April 5, 2019, People Source filed a Complaint and Request for Preliminary and

   Permanent Injunctive Relief [Doc. No. 1] against Anna, Wayne, Kathy, Shauna Bailey

   (“Shauna”)1, and Will Source. The Complaint was amended on May 17, 2019 [Doc. No. 24], and




   1
       Shauna Bailey was later clarified to be Shauna Bradley.
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 2 of 24 PageID #: 1838




   on December 27, 2019 [Doc. No. 66]. In the Second Amended Complaint, Williamson Consulting

   Group, Inc. (“Williamson Consulting”) was added as a defendant.2

              People Source alleges that on February 1, 2016, it acquired locations in Monroe and in

   Ruston, Louisiana, from Diversity One, Inc. (“Diversity One”), owned by Defendants, Wayne and

   Kathy. People Source is in the business of providing temporary staffing for their employer

   customers. People Source alleges it employs approximately 10,000 temporary staff employees,

   with its corporate office in Oklahoma City, Oklahoma, and additionally has eleven (11) offices

   located throughout Oklahoma, Arkansas, Tennessee, and Louisiana.

              People Source’s lawsuit resulted from a “mass resignation” by People Source employees

   on March 15, 2019. People Source alleges the Defendants conspired to set up and did set up Will

   Source, which directly competes with People Source. People Source also alleges that Anna was

   an Area Manager for the Louisiana People Source offices in Monroe and Ruston and was later

   promoted to Regional Vice-President; that Wayne signed a Consulting Agreement with People

   Source; that Kathy was an employee of People Source who signed an Employment Agreement;

   and that Shauna was an employee of People Source who signed a Non-Compete and Non-

   Solicitation Agreement. Further, People Source alleges that Will Source was an entity set up by

   the other Defendants to directly compete with People Source in the temporary staffing business.

              People Source further alleges the Defendants used People Source trade secrets and other

   confidential information in their attempt to compete with People Source’s temporary staffing

   business in Louisiana. People Source asks for a temporary and permanent injunction against the

   Defendants. People Source sets forth eight (8) additional causes of actions against the Defendants:

   (1) specific performance against Anna, Wayne, and Shauna; (2) breach of contract against Kathy,



   2
       Williamson Consulting was dismissed on March 20, 2020 [Doc. No. 76].

                                                           2
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 3 of 24 PageID #: 1839




   Wayne and Shauna; (3) a violation of the Louisiana Uniform Trade Secrets Act (“LUTSA”)

   against all Defendants; (4) a violation of the Louisiana Unfair Trade Practices Act (“LUTPA”)

   against all Defendants; (5) unjust enrichment against Anna; (6) breach of fiduciary duty against

   Anna and Shauna; (7) defamation against all Defendants; and (8) conspiracy to commit fraud by

   all Defendants.

           On July 24, 2019, a hearing on People Source’s Motion for Preliminary Injunction was

   held [Doc. No. 46]. At the end of the hearing, the Court granted Defendants’ Oral Motion to

   Dismiss the Motion for Preliminary Injunction against Anna, Kathy, Wayne, and Will Source.3

           On July 30, 2019, a Report and Recommendation [Doc. No. 35] was adopted by the Court

   [Doc. No. 52], and the claims against Wayne for specific performance and breach of contract were

   dismissed.

           Additionally, all claims against Williamson Consulting were dismissed, per joint motion,

   on March 23, 2020 [Doc. No. 77].

           The case is set for trial by jury on July 12, 2021 [Doc. No. 88].

          II.     LAW AND ANALYSIS

           Defendants Anna, Will Source, Kathy, and Wayne have filed a Motion for Summary

   Judgment [Doc. No. 94] and have additionally filed a Motion to Strike [Doc. No. 102] some of the

   evidence used by People Source in its Opposition [Doc. No. 100].

           The Motion to Strike will be addressed first.

           A. MOTION TO STRIKE

           Under FED. R. CIV. P. 56(C)(2), “a party may object that the material cited to support or

   dispute a fact cannot be presented in a form that would be admissible in evidence.” Hearsay


   3
    People Source’s motion was reserved against Shauna, who had not been served. The motion was later dismissed
   without prejudice against Shauna [Doc. No. 60].

                                                         3
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 4 of 24 PageID #: 1840




   evidence and unsworn documents that cannot be presented in a form that would be admissible in

   evidence at trial do not qualify as competent opposing evidence. Martin v. John W. Stone Oil

   Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).

          However, it is not dispositive whether the disputed materials in their current form are

   admissible in evidence. At the summary judgment stage, materials cited to support or dispute a

   fact need only be capable of being presented in a form that would be admissible in evidence. LSR

   Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016) (quoting FED. R.

   CIV. P. 56(C)(2)).

          Defendants move to strike the following items submitted by People Source in opposing

   Defendants’ Motion for Summary Judgment:

          (a) David Bozalis Declaration [Doc. No. 100-3];

          (b) People Source’s Responses to Shauna Brandley Discovery [Doc. No. 100-5];

          (c) Declaration of Scott Albritton [Doc. No. 100-6];

          (d) Declaration of Courtney Keefover and Petrin Production [Doc. No. 100-7]; and

          (e) Declaration of Emmett Reeves [Doc. No. 100-11].

      1. David Bozalis Declaration

          Defendants move to strike items 6, 7, and 12 of David Bozalis (“Bozalis”) Declaration,

   which relate to customer lists, contact information, candidates, and rates charged. This information

   is stored on the Avionte system at People Source. Bozalis declared only People Source employees

   can access this information by use of unique login credentials. Bozalis further declared that in her

   role as Area Manager of People Source, Anna Robertson had access to all of People Source’s

   customer, employment, and financial information relating to its customers and business in

   Louisiana.



                                                    4
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 5 of 24 PageID #: 1841




              The Defendants’ objection to this information is that it is not within Bozalis’ personal

   knowledge. Defendants argue that Bozalis testified at the July 24, 2019 Preliminary Injunction

   Hearing that he did not have any personal knowledge as to which employees in the Monroe People

   Source office were able to access the Avionte Program or other People Source Servers.4

              People Source argues that Bozalis’ testimony was over a year and a half ago and that he

   has since educated himself with the system and has learned information he was not aware of.

   People Source maintains that this does not conflict with his earlier testimony because it is

   information he has learned since July 24, 2019.

              There is no prohibition to learning new information. Whether this is a credible explanation

   will be determined at trial. The Court cannot make a credibility determination in a motion for

   summary judgment and will not exclude it for purposes of the opposition

              The Motion to Strike is DENIED as to Bozalis’ Declaration.

          2. People Source’s Responses to Shauna Bradley Discovery

              Defendants object to People Source’s discovery responses to Shauna [Doc. No. 100-5]

   because copies of the documents were not produced. Additionally, Defendants argue that the

   responses were neither verified nor certified by a person with personal knowledge but were signed

   only by counsel for People Source. Doc. No. 100-5 is a 21-page pleading entitled Plaintiff’s

   Responses to Defendant Shauna Bradley’s Interrogatories and Requests for Production of

   Documents. The responses were prepared by counsel for People Source with information provided

   by Courtney Keefover and Scott Albritton. The pleading was not verified by Keefover or Albritton.

   Additionally, none of the documents answered in the Request for Production portion of the

   pleading are attached.



   4
       Preliminary Injunction Hearing Transcript, pp. 59, 60.

                                                                5
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 6 of 24 PageID #: 1842




          People Source maintains that the document was attached to provide context to the factual

   background of the lawsuit, and this is a request for purposeless relief.

          The Court will strike this pleading and will not consider it for purposes of this motion for

   summary judgement. It is not within the personal knowledge of the attorney signing the document

   and is hearsay. Documents or evidence that have not been properly authenticated cannot support

   or defend against a motion for summary judgment. Elwakin Railroad Management Co., LLC v.

   CFS Louisiana Midstream Co., 428 F.3d 214 (5th Cir. 2005).

          The Motion to Strike is GRANTED as to People Source’s Responses to Shauna Bradley

   Discovery.

      3. Scott Albritton Declaration

          Defendants seek to strike paragraphs 14-17 of Albritton’s Declaration as irrelevant,

   superfluous, and designed to do nothing but attempt to engender prejudice against Defendants.

   These paragraphs refer to a meeting that took place at Will Source’s office at 1600 Stubbs Avenue,

   in Monroe, Louisiana, after the resignation of employees on March 15, 2019.

          People Source maintains this information is relevant to its conspiracy claims and the

   participation of some of the defendants in activity regarding Will Source.

          This information is relevant to some of People Source’s claims. The Motion to Strike

   paragraphs 14-17 of Scott Albritton’s Declaration is DENIED.

      4. Declaration of Courtney Keefover and Petrin Production in Response to People

          Source’s Subpoena

          Defendants seek to strike paragraphs 3-6, 11, 13-14, 15, and 17-19 of the Keefover

   Delcaration. Additionally, Defendants seek to strike Doc No. 100-9 (Will Source/ Petrin Service

   Agreement) and Doc. No. 100-10 (text messages) as not authenticated and/or hearsay.



                                                    6
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 7 of 24 PageID #: 1843




          In Paragraphs 3-6, Keefover discusses going into Anna’s office on February 1, 2019 and

   learning that Anna was going to resign. Paragraphs 5 and 6 give additional details in regard to the

   mass resignations that were going to occur. Defendants move to strike these paragraphs because

   they are inconsistent with Keefover’s testimony at the preliminary injunction hearing. At that

   hearing, Keefover testified that Anna told her on February 1, 2019 that she was going to resign but

   did not give any specifics.

          People Source argues that Keefover’s testimony was not inconsistent with her Declaration

   because she was not asked to give specific details.

          An affidavit, declaration, or deposition that contradicts prior testimony cannot be used in a

   motion for summary judgement to create an issue of fact. S.W.S. Erectors, Inc. v. Infax, Inc., 72

   F.3d 489, 495-96 (5th Cir. 1996). Paragraphs 3 and 4 are consistent with Keefover’s prior

   testimony, but paragraphs 5 and 6 are not. Keefover previously testified that Anna Robertson did

   not give any other specifics of her resignation. However, in paragraphs 5 and 6, Keefover gives

   additional specifics. Defendants’ Motion to Strike paragraphs 3 and 4 is DENIED and Defendants’

   Motion to Strike paragraphs 5 and 6 of Keefover’s Declaration is GRANTED.

          Defendants maintain that in paragraph 11, People Source learned through discovery that

   Will Source executed a Service Agreement with Petrin on March 13, 2019, and by this testimony,

   attempts to certify and/or authenticate the Petrin Service Agreement which is not within her

   personal knowledge. Defendants further seek to strike the Petrin Service Agreement, which is

   attached as Exhibit 2 in her Declaration and is attached as Doc. No. 100-9 to People Source’s

   Opposition.

          People Source argues that the Petrin Service Agreement can be authenticated in other ways

   and that Defendants do not deny the agreement is authentic.



                                                    7
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 8 of 24 PageID #: 1844




              The Agreement may be authenticated in other ways at trial, but Courtney Keefover cannot

   authenticate it.5 Therefore, the Petrin Service Agreement will not be considered by the Court in

   opposing Defendant’s Motion for Summary Judgement. The Motion to Strike paragraph 11 of

   Keefover’s Declaration is GRANTED and Exhibit 2 of Keefover’s Declaration is also struck. Doc.

   No. 100-9 will be considered by the Court as it can be admissible at trial, if authenticated.

              In paragraphs 13 and 14 of Keefover’s Declaration, Keefover discusses a text message she

   received from Shauna Bradley on March 15, 2019 [Doc. No. 100-10]. This can be authenticated

   by Keefover and/or Shauna Bradly at trial, so the Motion to Strike paragraphs 13-14 and Doc. No.

   100-10 is DENIED.

              Defendants’ also move to strike paragraph 15 of Keefover’s Declaration in which she stated

   that Shauna and Anna had taken Kent Cupia to lunch to discuss the opening of Will Source.

   Defendants’ objection is that there is no foundation to determine how Keefover obtained this

   information. There is no way to tell whether it was within her personal knowledge or not.

   Therefore, this Court will consider paragraph 15 and will DENY Defendants’ Motion to Strike

   that paragraph.

              The Motion to Strike paragraphs 17-19 is DENIED because those paragraphs are relevant

   to some of People Source’s claims.

          5. Declaration of Emmett Reeves

              Defendants move to strike the Declaration of Emmett Reeves and the attachment thereto

   [Doc. No. 100-11] because Reeves was not identified as a witness in People Source’s Rule 26

   disclosures, preliminary witness list, answers to interrogatories, or supplemental discovery

   responses.



   5
       People Source has listed no witnesses who can authenticate this document at trial.

                                                               8
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 9 of 24 PageID #: 1845




          People Source maintains that it notified Defendants that Emmett Reeves could serves as a

   potential witness on March 3, 2021 [Doc. No. 108-1] and supplemental discovery on March 10,

   2021 [Doc. No. 108-2].

          The discovery deadline in this case was January 25, 2021 [Doc. No. 88]. Although People

   Source did notify Defendants of the existence of Emmett Reeves and the check receipt on March

   3 and March 10, 2021; it was after the discovery deadline. Allen v. Royal Trucking Co., 2020 WL

   6435280 (W.D. La. Nov. 2, 2020).

          Defendant’s Motion to Strike the Declaration of Emmett Reeves and the attachment [Doc.

   No. 100-11] is GRANTED.

          Now, the Court will address the Motion for Summary Judgement.

          B. MOTION FOR SUMMARY JUDGEMENT

          1. Summary Judgement

          Summary judgment shall [be] grant[ed] … if the movant shows that there is no genuine

   dispute as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R.

   Civ. P. 56(a). A fact is “material” if proof of its existence or nonexistence would affect the outcome

   of the lawsuit under applicable law in this case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   248 (1986). A dispute about a material fact is genuine if the evidence is such that a reasonable fact

   finder could render a verdict for the nonmoving party. Id.

          If the moving party can meet the initial burden, the burden then shifts to the nonmoving

   party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

   Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than some

   metaphysical doubt as to the material facts. Matsushita Elec. Indus. Co., Ltd. V. Zenith Radio

   Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court



                                                     9
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 10 of 24 PageID #: 1846




   must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

   favor.

              2. Plaintiff’s Causes of Action

              People’s Source has alleged the following causes of action against Anna, Wayne, Kathy,

   and Will Source:6

              (1st CA) Specific Performance (Kathy and Wayne)

              (2nd CA) Breach of Contract (Kathy and Wayne)

              (3rd CA) Louisiana Uniform Trade Secrets Act (all Defendants)

              (4th CA) Louisiana Unfair Trade Practices Act (all Defendants)

              (5th CA) Unjust Enrichment (Anna)

              (6th CA) Breach of Fiduciary Duty (Anna)

              (7th CA) Defamation (all Defendants)

              (8th CA) Conspiracy to Commit Fraud (all Defendants)

              3. Specific Performance and Breach of Contract (1st and 2nd Causes of Action)

              In People Source’s First Amended Complaint [Doc. No. 24], People Source alleges that

   Wayne violated a consulting agreement with Williamson Consulting Group, L.L.C. (“WGC”),

   alleging Wayne is a principal of WGC. Additionally, People Source alleges that Wayne committed

   breach of contract of this same Consulting Agreement. However, on July 30, 2019 [Doc. No. 52],

   a Report and Recommendation [Doc. No. 35] was adopted by the court, and the claims against

   Wayne for specific performance and breach of contract were dismissed. Therefore, neither of the

   two claims remain against Wayne.




   6
       The causes of action against Shauna Bradley are discussed in her separate Motion for Summary Judgement.

                                                            10
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 11 of 24 PageID #: 1847




          People Source further alleges in its First Amended complaint that Kathy agreed not to

   disclose any of People Source’s proprietary business information and she is liable for specific

   performance and breach of contract. Specifically, People Source alleges that Kathy signed an

   employment agreement [Doc. No. 24-10]. A review of that Employment Agreement shows it

   became effective on February 1, 2016. It was previously determined at the Preliminary Injunction

   hearing on July 24, 2019 that there was no Employment Agreement in effect when the alleged

   actions took place in early 2019.

          In her Affidavit, [Doc. No. 92-11], Kathy states that she did sign an Employment

   Agreement with People Source which had a two-year period effective from the time she left her

   employment with People Source. Kathy further verifies that her last day of employment with

   People Source was on July 29, 2016. Therefore, the provisions of the Employment Agreement

   would have expired on July 29, 2018, before any of the alleged actions took place.

          Kathy also stated she never received a People Source Employee Handbook and never

   signed any document acknowledging receipt of the People Source Employee Handbook.

          In its Opposition to Defendants’ Motion for Summary Judgement [Doc. No. 100], People

   Source set forth no evidence of any written contract signed by Kathy which prohibited the alleged

   activity. Therefore, Wayne and Kathy are entitled to summary judgement on both causes of action.

          4. Defamation (7th Cause of Action)

          In its First Amended Complaint [Doc. No. 24], People Source alleges that Anna, Kathy,

   Wayne, and Will Source committed defamation against People Source. Defendants maintain there

   is no evidence against them to support this claim. In its Opposition to Defendants’ Motion for

   Summary Judgement [Doc. No. 100], People Source does not brief this issue or provide any

   evidence to support this cause of action.



                                                  11
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 12 of 24 PageID #: 1848




          To prove a claim of defamation, the plaintiff must prove defamatory words, publications,

   falsity, malice, and injury. Associated Professional Educators of Louisiana v. Louisiana

   Federation of Teachers, 981 So. 2d 242, 244 (La. App. 2nd Cir. 2008), writ denied, 992 So. 2d

   928 (La. 2008).

          People Source has provided no proof of defamation. Therefore, Anna, Kathy, Wayne, and

   Will Source are entitled to summary judgement on this cause of action.

          5. Unjust Enrichment (5th Cause of Action)

          In People Source’s First Amended Complaint [Doc. No. 24], it alleges a cause of action

   against Anna for unjust enrichment. Specifically, People Source alleges that Anna began

   wrongfully withholding commission payments due to employees, which resulted in increased

   bonuses for Anna.

          Unjust enrichment is only a basis for recovery in the absence of any another viable remedy.

   The remedy of unjust enrichment is subsidiary in nature and shall not be available if the law

   provides another remedy. Walters v. Midsouth Record Mgmt., LLC, 38 So. 3d 243 (La. 2010).

          People Source did not brief this issue or provide evidence to support it. Therefore, Anna is

   entitled to summary judgement on this cause of action.

          6. Louisiana Uniform Trade Secrets Act (3rd Cause of Action)

          In its First Amended Complaint [Doc. No. 24], People Source alleges that Anna, Kathy,

   Wayne, and Will Source violated the Louisiana Uniform Trade Secrets Act (La. R.S. 51:1431, et

   seq) (“LUTSA”) by appropriating confidential and proprietary business information and using it

   for their own benefit and/or for the benefit of Will Source.

          A claim under LUTSA requires that the plaintiff establish (1) a trade secret existed, and (2)

   the trade secret was misappropriated by an employee. Innovative Manpower Solutions, LLC v.



                                                   12
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 13 of 24 PageID #: 1849




   Ironman Staffing, LLC, 929 F. Supp. 2d 597 (W.D. La. 2013). Additionally, courts have concluded

   that a third element exists: (3) the receiving party wrongfully misappropriated the information to

   the plaintiff’s detriment. Computer Management Assistance Co. v. Robert F. DeCastro, Inc., 220

   F.3d 396 (5th Cir. 2000).

          In opposing Defendant’s Motion for Summary Judgement, People Source alleges that Anna

   misappropriated People Source’s list of candidates on assignment with Petrin. People Source also

   alleges the Petrin Agreement with Will Source shows this information was misappropriated.

   However, as discussed earlier in this ruling, the Petrin Agreement cannot be authenticated by

   Courtney Keefover and will not be considered by this Court for purposes of this motion. Therefore,

   all People Source has proven is that Anna (while employed by them) emailed a list of people who

   worked for Petrin from May 2018 to February 1, 2019 to Shauna Bradley and Sunni Lawson (who

   were both also employed by People Source). This does not create a material issue of fact as to

   misappropriation.

          In her Affidavit [Doc. No. 92-10], Anna stated that she only accessed Avionte and Outlook

   databases maintained by People Source during her employment for the sole purpose of fulfilling

   her job duties. She denied taking any confidential information from People Source and denied

   using any of this information for the benefit of Will Source.

          There is no evidence that Kathy, Wayne, or Will Source misappropriated People Source’s

   confidential information and/or used it in their business. Kathy [Doc. No. 92-11], Wayne [Doc.

   No. 92-12], and Anna [Doc. No. 92-10] all deny using any trade secrets or confidential information

   from People Source. People Source presents no evidence to prove they did.

          Therefore, summary judgement is granted in favor of Anna, Wayne, Kathy, and Will

   Source as to this cause of action.



                                                   13
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 14 of 24 PageID #: 1850




              7. Breach of Fiduciary Duty (6th Cause of Action)

              People Source alleges that Anna breached a fiduciary duty she owed to People Source. As

   the People Source Regional Vice President for the Northwest Region, People Source alleges Anna

   had a fiduciary duty to them.

              An employee owes his employer a duty to be loyal and faithful to the employer’s interest

   and business. The employee is duty-bound not to act in opposition to the interest of the employer.

   However, this duty of allegiance does not rise to the level of a fiduciary duty unless the employee

   is also an agent or mandatory of his employer. Innovative Manpower Solutions, LLC v. Ironman

   Staffing, LLC, 929 F. Supp. 2d 597, 609 (W.D. La. 2013).

              Innovative Manpower is analogous to the present case. The employee, Marcell (who was

   hired as manager of Innovative’s facility), resigned on June 29, 2012. Marcell had signed an

   Employment Agreement and received a copy of the Employee Handbook, which contained

   language protecting Innovative’s confidential information and trade secrets.

              Prior to his resignation on June 29, 2012, Marcell decided to leave Innovative. He then

   registered Ironman Staffing, LLC with the Louisiana Secretary of State, registered the domain

   name www.ironmanstaff.com, leased a building for Ironman, set up a bank account, and other

   preliminary matters.

              Innovative Manpower filed a complaint against Marcell and Ironman based on several

   causes of action, including breach of fiduciary duty, unfair and deceptive trade practices, and

   misappropriation of trade secrets. As to the breach of fiduciary duty claim, Innovative argued that

   Marcell, as manager, was not an ordinary employee. The Court found that Innovative had not met

   its burden of proving a likelihood of prevailing on the merits for breach of fiduciary duty.7



   7
       The LUTPA claim in this case will be discussed in the next section.

                                                              14
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 15 of 24 PageID #: 1851




           Likewise, Anna was not an agent or mandatory of People Source that owed a fiduciary

   duty to the company. Anna was not an officer, director, or owner of People Source. Based on these

   facts, Anna is entitled to summary judgement on this cause of action.

           8. Louisiana Unfair Trade Practices Act and Conspiracy to Commit Fraud (4th

               and 8th Cause of Action)

           These two causes of action will be discussed together because the alleged conspiracy to

   commit fraud is the primary reason for People Source’s allegations that defendants Anna, Kathy,

   Wayne, and Will Source violated the Louisiana Unfair Trade Practices Act (“LUTPA”). People

   Source alleges that all the defendants conspired together to form a new entity, Will Source, and

   conspired to take People Source’s employees and clients.

           LUTPA (La. R.S. 51:1401, et seq) makes “unfair methods of competition and unfair or

   deceptive acts or practices in the conduct of any trade or commerce” unlawful. Newton v. Brenan,

   166 So. 3d 285, 289 (La. App. 5th Cir. 2014). Acts that constitute unfair or deceptive practices are

   not specifically defined in the statute and are instead determined by courts on a case-by-case basis.

   Id.

           Under LUTPA, conduct is considered unlawful when it involves fraud, misrepresentation,

   deception, breach of fiduciary duty, or other unethical conduct. Creative Risk Controls, Inc. v.

   Brechtel, 847 So. 2d 20, 24 (La. App. 5th Cir. 2003).

           A conspiracy is addressed in Louisiana Civil Code Article 2324. The actionable element

   in a claim is not the conspiracy, but rather the tort which the conspirators agree to perpetuate and

   which they commit in whole or in part. The plaintiff must also establish that there was an

   agreement as to the intended outcome or result. Butz v. Lynch, 710 So. 2d 1171 (La. App. 1st Cir.

   1998). In this case, the alleged tort is fraud.



                                                     15
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 16 of 24 PageID #: 1852




          The statutory basis for fraud is set forth in Louisiana Civil Code Articles 1953 and 1954.

   In order to succeed on a fraud claim, plaintiff must prove the following elements: (1) a

   misrepresentation, suppression, or omission of true information; (2) the intent to obtain an unjust

   advantage or to cause damage or inconvenience to another; and (3) the error induced by a

   fraudulent act must relate to a circumstance substantially influencing the victim’s consent to the

   contract. Grigsby & Associates, Inc. v. City of Shreveport, 294 F. Supp. 3d 529 (5th Cir. 2018).

          People Source alleges that the conspiracy to commit fraud was the Defendants entering

   into an agreement to transfer People Source’s Louisiana operations to Will Source and/or force

   People Source to sell its Louisiana operations to Wayne at a discount.

          Defendants argue there is no fraud because there was no misrepresentation or suppression

   of the truth that substantially influenced People Source’s course of conduct. In People Source’s

   Opposition, it did not contest that an element of fraud requires a misrepresentation or suppression

   of the truth that substantially influenced People Source’s course of conduct.

          It is not necessary to determine whether there are any issues of material fact of a conspiracy

   because Defendants Anna, Kathy, Wayne, and Will Source are entitled to summary judgement on

   the cause of action for conspiracy to commit fraud inasmuch as there was no fraud. There is a

   missing element of the fraud claim because there was no misrepresentation nor suppression of the

   truth by any of the Defendants that substantially influenced People Source’s course of conduct.

   Therefore, the cause of action for conspiracy to commit fraud fails.

          The only issue remaining is whether there is a material issue of fact that Anna, Kathy,

   Wayne, or Will Source violated the LUTPA.

          Wayne Williamson was a former owner of Snelling & Snelling Personal Franchise in

   Monroe, Louisiana and 75 other Snelling & Snelling locations. He previously founded Willstaff,



                                                   16
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 17 of 24 PageID #: 1853




   Inc. d/b/a Willstaff Worldwide, which had 91 locations 37 states. Williamson Consulting Group

   (“WCG”) entered into a Consulting Agreement with People Source after People Source acquired

   Diversity One. Wayne never worked for People Source nor entered into any contracts with People

   Source.

          Wayne declared [Doc. No. 92-12] that he is involved in Will Source as Kathy Williamson’s

   husband and Anna Robertson’s stepfather. He declared he never obtained or used People Source’s

   confidential information in any way personally nor for Will Source. He further declared the forms

   for Will Source came from Willstaff Worldwide, Snelling & Snelling, or Diversity One. He denied

   having used any forms for Will Source that came from People Source.

          Kathy Williamson is Wayne Williamson’s wife and Anna Robertson’s mother. She

   declared [Doc. No. 92-11] that she is currently employed with Will Source and that she owns 100%

   of Will Source. She further declared she previously worked for Snelling & Snelling, Willstaff

   Worldwide, and Advantage Resourcing. She was previously President and sole owner of Diversity

   One, Inc. On February 1, 2016, as Branch Manager, she signed an Employment Agreement with

   People Source. Her last day of work for People Source was on July 29, 2016. So, the two-year

   noncompete agreement in the Employment Agreement expired July 29, 2018.

          Kathy denied using any of People Source’s confidential information for Will Source. All

   the forms used by Will Source came from Snelling & Snelling and Willstaff Worldwide, not from

   People Source.

          Anna Robertson is the daughter of Kathy and the stepdaughter of Wayne. She previously

   worked for Snelling & Snelling, Willstaff Worldwide, and Advantage Resourcing.

          She began employment with People Source on July 16, 2016. She never signed an

   employment agreement with People Source or received the People Source Employee Handbook.



                                                  17
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 18 of 24 PageID #: 1854




   She denied ever accessing People Source’s Avionte and Outlook databases for anything other than

   her job duties at People Source. She also denied taking or using any confidential information or

   trade secrets from People Source.

              Anna declared [Doc. No. 92-10] that in August of 2018, Arkansas territories were taken

   from her, which reduced her compensation by $25,000.00 per year. In December of 2018, she was

   told by People Source owner David Bozalis that he was attempting to sell the Nashville People

   Source location, which would have further reduced her income. Due to these concerns, Anna

   decided to resign from People Source.

              She is now employed by Will Source and serves as President. She does not have an

   ownership interest in Will Source. She resigned from People Source on March 15, 2019. She

   denied taking any confidential information from People Source to be used at Will Source. All the

   forms used at Will Source were prepared by Wayne and Kathy and did not come from People

   Source.

              Will Source, Inc. was registered on September 18, 2020 with the Louisiana Secretary of

   State. The name of KB Will, a Delaware Corporation, was changed to Will Source, Inc. in

   Delaware on January 30, 2019 [Doc. No. 100-13].

              The evidence considered8 in People Source’s Opposition shows the following proof by

   People Source to oppose Defendant’s Motion for Summary Judgement:

              David Bozalis’ Declaration [Doc. No. 100-3] stating that Anna Robertson, as area manager,

   had access to all of People Source’s customer, employment, and financial information relating to

   its customers and business in Louisiana.




   8
       After the ruling on the Motion to Strike

                                                     18
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 19 of 24 PageID #: 1855




          Courtney Keefover’s Declaration [Doc. No. 100-7] stating that Anna intended to resign

   from People Source on February 1, 2019. On February 4, 2019, Anna sent an email to Keefover,

   Shauna Bradley, and Sunni Lawson attaching a list of People Source’s temporary employment

   candidates whose assignment at Petrin Corporation had ended between May 2018 and February 1,

   2019. Keefover stated the spreadsheet mirrored the information and layout contained in People

   Source’s Avionte base. Keefover further declared that Anna excluded all Petrin employment

   candidates that had a negative reason input into the “EndReason” field.

          Keefover further declared she received a text message from Shauna Bailey in a group chat

   entitled “shut down pimps,” which included Keefover, Shauna Bradley, Anna, Sunni Lawson, and

   Sarah Chestnut. A copy of the text was attached to the Declaration. The text message discussed

   Kevin (who Keefover says is Kevin Cupia, Senior Manager at Graphic Packaging) writing them

   to get with him next the week about a plan. Additionally, Keefover declared that Shauna Bradley

   had been in negotiations with Graphic Packaging to get a Service Agreement signed with Will

   Source.

          Keefover also testified that after she resigned from People Source on March 15, 2019, she

   went to Will Source’s office located at 1600 Stubbs Avenue, Monroe, LA. When Keefover arrived

   at the Will Source office, Kathy and Wayne Williamson were present. After Wayne said a prayer,

   Anna became emotional and stated she was thankful that Wayne had put $1.2 million dollars into

   Will Source to get the company off the ground.

          In Scott Albritton’s Declaration [Doc. No. 100-6], he stated he first learned that Anna

   Robertson intended to resign from People Source on March 11, 2019. Anna approached his desk

   and told him that a new company, Will Source, had been formed. Anna stated she would be




                                                    19
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 20 of 24 PageID #: 1856




   resigning from her employment with People Source on March 15, 2019, in order to become the

   acting President of Will Source.

          Anna asked Albritton to come to work for Will Source. Albritton declared that Anna told

   him many of People Source’s customers had already been contacted and informed of the creation

   of Will Source. Anna also told Albritton some of People Source’s customers had already signed

   contracts and some of the customers that hadn’t yet signed a contract with Will Source would be

   doing so the week of March 18, 2019.

          Albritton further stated that Anna told him the rest of People Source’s current employees

   would be engaging in a mass resignation on March 15, 2019, and that Albritton would be relieved

   of his obligations under his non-compete agreement with People Source if he engaged in the mass

   resignation. Albritton also declared that because all of People Source’s current employees would

   be resigning and its customers moving to Will Source, David Bozalis would close People Source’s

   Louisiana office and Albritton would be left without a job. Knowing this, Albritton agreed to

   participate in the mass resignation on March 15, 2019.

          Albritton further declared that on March 14, 2019, Shauna Bradley told him the plan to

   form Will Source had been the topic of conversation between herself and Anna since the summer

   of 2018.

          Albritton further declared that he went to Wayne Williamson’s office on March 14, 2019

   to discuss the move. Albritton stated Wayne told him that he “had David Bozalis right where he

   wanted him.” Wayne also stated that because People Source’s customers and employees would

   follow Anna, he would be able to force Bozalis to sell him the People Source offices and contents

   for a discount. Albritton further declared that Anna confirmed that the mass resignation would

   permit Wayne to buy back the Louisiana People Source locations for “pennies on the dollar.”



                                                  20
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 21 of 24 PageID #: 1857




          After he resigned from People Source on March 15, 2019, he and other People Source

   employees went to Will Source’s office on Stubbs Avenue in Monroe. He said at that meeting,

   after Wayne said a prayer, Anna became emotional and said she was thankful Wayne had put $1.2

   million dollars into Will Source to get the company off the ground.

          Under the LUTPA, the plaintiff must show the alleged conduct offends established public

   policy, and is immoral, unethical, oppressive, unscrupulous, or substantially injurious. Only

   egregious actions involving elements of fraud, misrepresentation, deception, or other unethical

   conduct are actionable. The range of prohibited practices under LUTPA are extremely narrow.

   Cheramie Services, Inc. v. Shell Deepwater Production, Inc., 35 So. 3d 1053 (La. 2010).

          In Turner v. Purina Mills, Inc., the Court stated LUTPA does not prohibit sound business

   practices, the exercise of permissible business judgement, or appropriate free enterprise

   transactions. Turner v. Purina Mills, Inc., 989 F.2d 1419 (5th Cir. 1993). The Court further stated

   that businesses in Louisiana are still free to pursue profit even at the expense of competitors so

   long as the means used are not egregious, and the intent to eliminate competition does not, by

   itself, violate LUTPA. Id.

          The following language by the Supreme Court of Louisiana in Cheramie is applicable to

   the present situation:

          LUTPA does not prohibit sound business practices, the exercise of permissible
          business judgement, or appropriate free enterprise transactions. The statute does not
          forbid a business to do what everyone knows a business must do: make money.
          Businesses in Louisiana are still free to pursue profit, even at the expense of
          competitors, so long as the means used are not egregious. Finally, the statute does
          not provide an alternate remedy for simple breaches of contract. There is a great
          deal of daylight between a breach of contract claim and the egregious behavior the
          statute prescribes.

          Furthermore, at-will employees are free to exercise their right to change
          employment, even if they decide to work for a competitor of their former
          employer…The spirit of free labor permits every person to better his condition if

                                                   21
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 22 of 24 PageID #: 1858




           he can lawfully do so…A corollary to this principle is the general rule denying the
           liability of competitors who lure away at-will employees, in the absence of a
           showing that the competitor had an unlawful or improper purpose or used unlawful
           or improper means…The courts are concerned not only with the interest of
           competing employers, but also with the employee’s interest; the interest of the
           employee in his own mobility and betterment are deemed paramount to the
           competitive interest of the employers, where neither the employee nor his new
           employer has committed any illegal act accompanying the employment
           change…Therefore, only egregious actions involving elements of fraud,
           misrepresentation, deception, or other unethical conduct will be sanctioned based
           on LUTPA.

   Cheramie, 35 So. 3d at 1060.

           In this case, there has been no evidence that any of the Defendants misappropriated or used

   trade secrets or confidential information for the benefit of Will Source. Wayne did not work for

   People Source and had no agreement with People Source prohibiting his activity. Kathy previously

   worked for People Source and had an Employment Agreement with People Source, but the two-

   year limitation in the agreement had expired. Anna worked for People Source but had no

   Employment Agreement with them. Will Source was formed to compete with People Source, but

   there is no legal prohibition against this.

           There were no legal impediments to the Defendants’ actions. Although it is clear Anna was

   involved in the planning of Will Source while she worked for People Source, she did not sign an

   employment agreement from People Source restricting that. Anna was also not prohibited from

   soliciting People Source employees to work for Will Source. Anna was an “at-will” employee who

   could leave whenever she wanted to.

           In the previously discussed case of Innovative Manpower Solutions, LLC v. Ironman

   Staffing, LLC, Innovative Manpower also made a LUTPA claim against Ironman Staffing and

   Marcell. Innovative Manpower Solutions, LLC v. Ironman Staffing, LLC, 929 F.Supp. 2d 597




                                                   22
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 23 of 24 PageID #: 1859




   (W.D. La. 3/7/2013). The evidence showed that Marcell created Ironman Staffing to compete

   against Innovative Manpower while Marcell was still employed by Innovative Manpower. Id.

          Innovative Manpower alleged Marcell and Ironman Staffing violated LUTPA by (1) setting

   up a brand new competing company and then commencing operations in the same market at

   Innovative Manpower; (2) using Innovative’s employees to assist in setting up a new company;

   (3) terminating most of Innovative’s employees effective July 1, 2012, only to turn around and

   rehire them as Ironman’s employees on July 2, 2012; (4) conducting negotiations with all of

   Innovative’s arms-length customers amounting to about $9 million of annual revenue; (5)

   interfering with and impairing Innovative’s Service Agreement with 100% of their arms-length

   customers; (6) entering into competing Service Agreements with those customers; and (7) using a

   mark virtually identical to Innovative’s.

          The Court found that Marcell and/or Ironman Staffing’s actions did not violate LUTPA.

   Similarly, this Court finds that even considering the evidence presented by People Source in

   opposing Defendants’ Motion for Summary Judgement, Defendants have not violated LUTPA.

   Louisiana has a strong public policy interest against restricting competition. Defendants are

   entitled to summary judgement on this claim.

         III.    Conclusion

      For the reasons set forth herein, the Motion for Summary Judgement [Doc. No. 94] filed by

   Anna, Kathy, Wayne, and Will Source is GRANTED.

          MONROE, LOUISIANA, this 3rd day of June, 2021.




                                                                 Terry A. Doughty
                                                            United States District Judge

                                                  23
Case 3:19-cv-00430-TAD-KDM Document 114 Filed 06/03/21 Page 24 of 24 PageID #: 1860




                                        24
